Exhibit 10.6
 
DIRECTOR AGREEMENT
 
This Director Agreement (this “Agreement”) dated as of February ___, 2014, is
made by and between Victory Electronic Cigarettes Corporation, a Nevada
corporation (the “Company”), and Elliot B. Maisel (“Director”).
 
Recitals
 
A.           The Company desires to attract and retain the services of highly
qualified individuals as directors of the Company.
 
B.           Director does not regard the indemnification protection currently
provided by applicable law, the Company’s governing documents and available
insurance as adequate under the present circumstances, and the Company has
determined that Director may not be willing to serve or continue to serve in
such capacities without additional protection.
 
C.           The Company desires and has requested Director to serve as a
director of the Company, and has proffered this Agreement to Director as an
additional inducement to serve in such capacity.
 
D.           Director is willing to serve as a director of the Company only upon
the terms and conditions set forth herein.
 
Agreement
 
Now Therefore, in consideration of the mutual covenants and agreements set forth
herein, the receipt and legal sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:
 
1. Director Compensation.
 
(a) Cash Compensation.  In consideration for serving on the board of directors
of the Company, the Company shall pay Director an annual fee of $100,000 for
each year Director serves on the Company’s board of directors, which shall be
payable quarterly prior to the commencement of each quarter and shall be
prorated based on any partial year served.
 
(b) Stock Compensation.  In consideration for agreeing to serve on the board of
directors of the Company, the Company shall issue 100,000 restricted shares of
its common stock to Director each year that Director serves on the Company’s
Board of Directors prior to the commencement of each such year.  The Company
acknowledges that it has not established a restricted stock plan as of the date
hereof, but that it intends to and shall establish a restricted stock plan as
soon as practical.  As soon as the Company establishes a restricted stock plan
or equivalent incentive stock plan, the Company shall issue the first 100,000
shares of its restricted stock or equivalent securities to Director and shall
continue to issue 100,000 shares upon each anniversary of this Agreement while
Director is a member of the Company’s board of directors, provided that in the
event the Company has not established a restricted stock plan or equivalent
incentive stock plan prior to the first anniversary of this Agreement, the
Company shall issue on the first anniversary of this Agreement 200,000
unrestricted (subject to applicable securities laws) shares of its common stock
to Director and shall continue to issue 100,000 unrestricted shares (or
restricted in the event a restricted stock plan or equivalent incentive stock
plan has been established as of such time) upon each subsequent anniversary of
this Agreement while Director is a member of the Company’s board of
directors.  Notwithstanding anything in this Agreement to the contrary, any
restrictions or terms imposed on any of the shares of the Company’s common stock
issued to Director hereunder shall be at least as favorable to Director as the
most favorable restrictions and terms imposed on any other shares of stock or
equivalent securities issued to any member of the Company’s board of directors
or executive employee of the Company for services provided to the Company.
 
 
 
1

--------------------------------------------------------------------------------

 
 
(c) Expenses.  In addition to the compensation described above, the Company
shall reimburse Director for any and all travel, lodging, meal and entertainment
expenses incurred by Director in connection with or related to Director’s
service and/or duties as a member of the Company’s board of directors,
including, without limitation, in connection with attendance at any meetings of
the Company’s board of directors.   In furtherance of the foregoing and not in
limitation thereof, the parties hereto acknowledge that Director may fly
privately by dry lease in connection with any travel associated with Director’s
service and/or duties as a member of the Company’s board of directors and agree
that such expenses shall be reimbursed by the Company in an amount not to exceed
2.75 multiplied by the equivalent costs for a commercial first class ticket
departing from and arriving at the same locations or substantially equivalent
locations.   The Company shall reimburse Director for his expenses incurred in
accordance with this Section 1(c) within fifteen (15) days of Director
submitting a receipt or other reasonable evidence of such costs to the Company.
 
(d) Taxes.  Director acknowledges and agrees that he is an independent
contractor and is solely responsible for all federal, state, provincial and
local taxes and withholdings assessed on any income received from the Company
under this Agreement.  The Company will not, and Director has requested that the
Company not, unless as otherwise required by law, withhold any monies for any
federal, state, provincial or local taxing authorities from any compensation
earned by Director pursuant to this Agreement.  The Company shall prepare and
file a Form 1099 with the Internal Revenue Service reporting the compensation
paid to Director, and Director shall be responsible for the payment of all
federal, state, provincial and local taxes and withholdings relating to any and
all payments to Director under this Agreement.
 
2. Agreement to Serve; Resignation.
 
(a) Service.  Director agrees to serve on the Company’s Board of Directors as
the Vice Chairman and Lead Director of the Company’s board of directors in
accordance with the terms and conditions set forth herein.  The Company
acknowledges that it has entered into this Agreement and assumes the obligations
imposed on it hereby, in addition to and separate from its obligations to
Director under the Company’s Certificate of Incorporation and Bylaws, to induce
Director to serve as a director of the Company, and the Company acknowledges
that Director is relying upon this Agreement in serving as a director of the
Company.
 
(b) Resignation.  Notwithstanding anything in this Agreement to the contrary,
Director may at any time resign as a member of the Board of Directors and as
Vice Chairman and Lead Director of the Company’s board of directors at any time
upon 30 days prior written notice.
 
3. Indemnification.
 
(a) Indemnification in Third Party Proceedings.  Subject to Section 10 below,
the Company shall indemnify Director to the fullest extent permitted by
applicable law, as the same may be amended from time to time (but, only to the
extent that such amendment permits Director to broader indemnification rights
than applicable law permitted prior to adoption of such amendment), if Director
is a party to or threatened to be made a party to or otherwise involved in any
proceeding, for any and all expenses, actually and reasonably incurred by
Director in connection with the investigation, defense, settlement or appeal of
such proceeding.
 
(b) Indemnification in Derivative Actions and Direct Actions by the
Company.  Subject to Section 10 below, the Company shall indemnify Director to
the fullest extent permitted by applicable law, as the same may be amended from
time to time (but, only to the extent that such amendment permits Director to
broader indemnification rights than applicable law permitted prior to adoption
of such amendment), if Director is a party to or threatened to be made a party
to or otherwise involved in any proceeding by or in the right of the Company to
procure a judgment in its favor, against any and all expenses actually and
reasonably incurred by Director in connection with the investigation, defense,
settlement, or appeal of such proceedings.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(c) Interpretation.
 
(i) For purposes of this Agreement, the term “expenses” shall be broadly
construed and shall include, without limitation, all direct and indirect costs
of any type or nature whatsoever (including, without limitation, all attorneys’,
witness, or other professional fees and related disbursements, and other
out-of-pocket costs of whatever nature), actually and reasonably incurred by
Director in connection with the investigation, defense or appeal of a proceeding
or establishing or enforcing a right to indemnification under this Agreement,
the Code or otherwise, and amounts paid in settlement by or on behalf of
Director, but shall not include any judgments, fines or penalties actually
levied against Director for such individual’s violations of law. The term
“expenses” shall also include reasonable compensation for time spent by Director
for which he is not compensated by the Company or any subsidiary or third party
(i) for any period during which Director is not an agent, in the employment of,
or providing services for compensation to, the Company or any subsidiary; and
(ii) if the rate of compensation and estimated time involved is approved by the
directors of the Company who are not parties to any action with respect to which
expenses are incurred, for Director while an agent of, employed by, or providing
services for compensation to, the Company or any subsidiary.
 
(ii) For purposes of this Agreement, the term “independent counsel” means a law
firm, or a partner (or, if applicable, member) of such a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five (5) years has been, retained to represent: (i) the Company or Director
in any matter material to either such party, or (ii) any other party to the
proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term “independent counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Director in an action to determine Director’s rights under
this Agreement.
 
(iii) For purposes of this Agreement, the term “proceeding” shall be broadly
construed and shall include, without limitation, any threatened, pending, or
completed action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Company or
otherwise and whether of a civil, criminal, administrative or investigative
nature, and whether formal or informal in any case, in which Director was, is or
will be involved as a party or otherwise by reason of:  (i) the fact that
Director is or was a director or officer of the Company; (ii) the fact that any
action taken by Director or of any action on Director’s part while acting as
director, officer, employee or agent of the Company; or (iii) the fact that
Director is or was serving at the request of the Company as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise, and in any such case described above,
whether or not serving in any such capacity at the time any liability or expense
is incurred for which indemnification, reimbursement, or advancement of expenses
may be provided under this Agreement.
 
(iv) For purposes of this Agreement, the term “subsidiary” means any corporation
or limited liability company of which more than 50% of the outstanding voting
securities or equity interests are owned, directly or indirectly, by the Company
and one or more of its subsidiaries, and any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise of which Director is or was serving at the request of the
Company as a director, officer, employee, agent or fiduciary.
 
4. Indemnification of Expenses of Successful Party.  Notwithstanding any other
provision of this Agreement, to the extent that Director has been successful on
the merits or otherwise in defense of any proceeding or in defense of any claim,
issue or matter therein, including the dismissal of any action without
prejudice, the Company shall indemnify Director against all expenses actually
and reasonably incurred in connection with the investigation, defense or appeal
of such proceeding.
 
5. Partial Indemnification.  If Director is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of any
expenses actually incurred by Director in the investigation, defense, settlement
or appeal of a proceeding, but is precluded by applicable law or the specific
terms of this Agreement to indemnification for the total amount thereof, the
Company shall nevertheless indemnify Director for the portion thereof to which
Director is entitled.
 
6. Advancement of Expenses.  To the extent not prohibited by applicable law, the
Company shall advance the expenses incurred by Director in connection with any
proceeding, and such advancement shall be made within fifteen (15) days after
the receipt by the Company of a statement or statements requesting such advances
(which shall include invoices received by Director in connection with such
expenses but, in the case of invoices in connection with legal services, any
references to legal work performed or to expenditures made that would cause
Director to waive any privilege accorded by applicable law shall not be included
with the invoice) and upon request of the Company, an undertaking to repay the
advancement of expenses if and to the extent that it is ultimately determined by
a court of competent jurisdiction in a final judgment, not subject to appeal,
that Director is not entitled to be indemnified by the Company.  Advances shall
be unsecured, interest free and without regard to Director’s ability to repay
the expenses. Advances shall include any and all expenses actually and
reasonably incurred by Director pursuing an action to enforce Director’s right
to indemnification under this Agreement, or otherwise and this right of
advancement, including expenses incurred preparing and forwarding statements to
the Company to support the advances claimed.  Director acknowledges that the
execution and delivery of this Agreement shall constitute an undertaking
providing that Director shall, to the fullest extent required by law, repay the
advance if and to the extent that it is ultimately determined by a court of
competent jurisdiction in a final judgment, not subject to appeal, that Director
is not entitled to be indemnified by the Company.  The right to advances under
this Section shall continue until final disposition of any proceeding, including
any appeal therein.  This Section 6 shall not apply to any claim made by
Director for which indemnity is excluded pursuant to Section 10(b).
 
 
 
3

--------------------------------------------------------------------------------

 
 
7. Notice and Other Indemnification Procedures.
 
(a) Notification of Proceeding.  Director will notify the Company in writing
promptly upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any proceeding or matter
which may be subject to indemnification or advancement of expenses covered
hereunder.  The failure of Director to so notify the Company shall not relieve
the Company of any obligation which it may have to Director under this Agreement
or otherwise.
 
(b) Request for Indemnification and Indemnification Payments.  Director shall
notify the Company promptly in writing upon receiving notice of any demand,
judgment or other requirement for payment that Director reasonably believes to
be subject to indemnification under the terms of this Agreement, and shall
request payment thereof by the Company.  Indemnification payments requested by
Director under Section 3 hereof shall be made by the Company no later than
fifteen (15) days after receipt of the written request of Director.  Claims for
advancement of expenses shall be made under the provisions of Section 6 herein.
 
(c) Application for Enforcement.  In the event the Company fails to make timely
payments as set forth in Sections 6 or 7(b) above, Director shall have the right
to apply to any court of competent jurisdiction for the purpose of enforcing
Director’s right to indemnification or advancement of expenses pursuant to this
Agreement.  In such an enforcement hearing or proceeding, the burden of proof
shall be on the Company to prove that indemnification or advancement of expenses
to Director is not required under this Agreement or permitted by applicable
law.  Any determination by the Company (including its Board of Directors,
stockholders or independent counsel) that Director is not entitled to
indemnification hereunder, shall not be a defense by the Company to the action
nor create any presumption that Director is not entitled to indemnification or
advancement of expenses hereunder.
 
(d) Indemnification of Certain Expenses.  The Company shall indemnify Director
against all expenses incurred in connection with any hearing or proceeding under
this Section 7 unless the Company prevails in such hearing or proceeding on the
merits in all material respects.
 
8. Assumption of Defense.  In the event the Company shall be requested by
Director to pay the expenses of any proceeding, the Company, if appropriate,
shall be entitled to assume the defense of such proceeding, or to participate to
the extent permissible in such proceeding, with counsel reasonably acceptable to
Director.  Upon assumption of the defense by the Company and the retention of
such counsel by the Company, the Company shall not be liable to Director under
this Agreement for any fees of counsel subsequently incurred by Director with
respect to the same proceeding, provided that Director shall have the right to
employ separate counsel in such proceeding at Director’s sole cost and
expense.  Notwithstanding the foregoing, if Director’s counsel delivers a
written notice to the Company stating that such counsel has reasonably concluded
that there may be a conflict of interest between the Company and Director in the
conduct of any such defense or the Company shall not, in fact, have employed
counsel or otherwise actively pursued the defense of such proceeding within a
reasonable time, then in any such event the fees and expenses of Director’s
counsel to defend such proceeding shall be subject to the indemnification and
advancement of expenses provisions of this Agreement.
 
9. Insurance. To the extent not maintained as of the date hereof, the Company
shall and covenants to obtain within thirty (30) days of the date hereof and
continue to maintain at all times while Director serves on the Company’s board
of directors an insurance policy or policies providing liability insurance for
directors and officers of the Company or of any subsidiary (“D&O Insurance”),
and Director shall be covered by such policy or policies in accordance with its
or their terms to the maximum extent of the coverage available for any such
director or officer under such policy or policies.  If, at the time of the
receipt of a notice of a claim pursuant to the terms hereof, the Company has D&O
Insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies.  The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Director, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.  The Company hereby agrees that its D&O Insurance at all times
will provide for an aggregate amount of coverage of not less than $10,000,000,
provided that if the D&O Insurance does not provide for such amount of coverage
as of the date hereof, the Company shall have thirty (30) days following the
date hereof to obtain D&O Insurance that provides such amount of coverage.
 
 
 
4

--------------------------------------------------------------------------------

 
 
10. Exceptions.
 
(a) Certain Matters.  Any provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement to
indemnify Director on account of any proceeding with respect to (i) remuneration
paid to Director if it is determined by final judgment or other final
adjudication that such remuneration was in violation of law (and, in this
respect, both the Company and Director have been advised that the Securities and
Exchange Commission believes that indemnification for liabilities arising under
the federal securities laws is against public policy and is, therefore,
unenforceable and that claims for indemnification should be submitted to
appropriate courts for adjudication, as indicated in Section 10(d) below);
(ii) a final judgment rendered against Director for an accounting, disgorgement
or repayment of profits made from the purchase or sale by Director of securities
of the Company against Director or in connection with a settlement by or on
behalf of Director to the extent it is acknowledged by Director and the Company
that such amount paid in settlement resulted from Director's conduct from which
Director received monetary personal profit, pursuant to the provisions of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or other
provisions of any federal, state or local statute or rules and regulations
thereunder; (iii) a final judgment or other final adjudication that Director’s
conduct was in bad faith, knowingly fraudulent or deliberately dishonest or
constituted willful misconduct (but only to the extent of such specific
determination); or (iv) on account of conduct that is established by a final
judgment as constituting a breach of Director’s duty of loyalty to the Company
or resulting in any personal profit or advantage to which Director is not
legally entitled.  For purposes of the foregoing sentence, a final judgment or
other adjudication may be reached in either the underlying proceeding or action
in connection with which indemnification is sought or a separate proceeding or
action to establish rights and liabilities under this Agreement.
 
(b) Claims Initiated by Director.  Any provision herein to the contrary
notwithstanding, the Company shall not be obligated to indemnify or advance
expenses to Director with respect to proceedings or claims initiated or brought
by Director against the Company or its directors, officers, employees or other
agents and not by way of defense, except (i) with respect to proceedings brought
to establish or enforce a right to indemnification under this Agreement or under
any other agreement, provision in the Company’s bylaws or the Certificate or
applicable law, or (ii) with respect to any other proceeding initiated by
Director that is either approved by the Company’s board of directors or
Director’s participation is required by applicable law.  However,
indemnification or advancement of expenses may be provided by the Company in
specific cases if the Company’s board of directors determines it to be
appropriate.
 
(c) Unauthorized Settlements.  Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Director under this Agreement for any amounts paid
in settlement of a proceeding effected without the Company’s written
consent.  Neither the Company nor Director shall unreasonably withhold consent
to any proposed settlement; provided, however, that the Company may in any event
decline to consent to (or to otherwise admit or agree to any liability for
indemnification hereunder in respect of) any proposed settlement if the Company
is also a party in such proceeding and determines in good faith that such
settlement is not in the best interests of the Company and its stockholders.
 
(d) Securities Act Liabilities.  Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Director or otherwise act in violation of any
undertaking appearing in and required by the rules and regulations promulgated
under the Securities Act of 1933, as amended (the “Act”), or in any registration
statement filed with the SEC under the Act.  Director acknowledges that
paragraph (h) of Item 512 of Regulation S-K currently generally requires the
Company to undertake in connection with any registration statement filed under
the Act to submit the issue of the enforceability of Director’s rights under
this Agreement in connection with any liability under the Act on public policy
grounds to a court of appropriate jurisdiction and to be governed by any final
adjudication of such issue.  Director specifically agrees that any such
undertaking shall supersede the provisions of this Agreement and to be bound by
any such undertaking.
 
11. Non-exclusivity and Survival of Rights.  The provisions for indemnification
and advancement of expenses set forth in this Agreement shall not be deemed
exclusive of any other rights which Director may at any time be entitled under
any provision of applicable law, the Certificate, the Company’s bylaws or other
agreements, both as to action in Director’s official capacity and Director’s
action as an agent of the Company, in any court in which a proceeding is
brought, and Director’s rights hereunder shall continue after Director has
ceased acting as an agent of the Company and shall inure to the benefit of the
heirs, executors, administrators and assigns of Director.  The obligations and
duties of the Company to Director under this Agreement shall be binding on the
Company and its successors and assigns until terminated in accordance with its
terms.  The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.
 
No amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Director under this Agreement in respect of
any action taken or omitted by such Director in his or her corporate status
prior to such amendment, alteration or repeal.  To the extent that a change in
applicable law, whether by statute or judicial decision, permits greater
indemnification or advancement of expenses than would be afforded currently
under the Certificate, the Company’s bylaws and this Agreement, it is the intent
of the parties hereto that Director shall enjoy by this Agreement the greater
benefits so afforded by such change.  No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise.  The
assertion or employment of any right or remedy hereunder, or otherwise, by
Director shall not prevent the concurrent assertion or employment of any other
right or remedy by Director.
 
 
 
5

--------------------------------------------------------------------------------

 
 
12. Term.  This Agreement shall continue until and terminate upon the later of:
(a) five (5) years after the date that Director shall have ceased to serve as a
director, officer, employee or agent of the Company; and (b) one (1) year after
the final termination of any proceeding, including any appeal then pending, in
respect to which Director was granted rights of indemnification or advancement
of expenses hereunder.
 
No legal action shall be brought and no cause of action shall be asserted by or
in the right of the Company against an Director or an Director's estate, spouse,
heirs, executors or personal or legal representatives after the expiration of
five (5) years from the date of accrual of such cause of action, and any claim
or cause of action of the Company shall be extinguished and deemed released
unless asserted by the timely filing of a legal action within such five-year
period; provided, however, that if any shorter period of limitations is
otherwise applicable to such cause of action, such shorter period shall govern.
 
13. Confidentiality.  Director hereby agrees to retain all non-public and
confidential information obtained from the Company as confidential and not to
release or disclose any of such information, except in the performance of
Director’s duties as a member of the Company’s board of directors, with the
prior consent of the Company or as compelled or required to disclose such
information in any legal proceeding or by applicable law or any court of law or
government authority or agency.  In furtherance thereof, Director hereby agrees
that any business opportunity directly related to the business of the Company
which becomes known to Director directly and exclusively as a result of
Director’s service on the Company’s board of directors will be fully disclosed
and made available to the Company and Director shall take no action to divert
from the Company any such business opportunity without the prior consent of the
Company.
 
14. Subrogation.  In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Director, who, at the request and expense of the Company, shall
execute all papers required and shall do everything that may be reasonably
necessary to secure such rights, including the execution of such documents
necessary to enable the Company effectively to bring suit to enforce such
rights.
 
15. Interpretation of Agreement.  It is understood that the parties hereto
intend this Agreement to be interpreted and enforced so as to provide
indemnification to Director to the fullest extent now or hereafter permitted by
law.
 
16. Severability.  If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable for any reason whatsoever, (a) the validity,
legality and enforceability of the remaining provisions of the Agreement
(including without limitation, all portions of any paragraphs of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not themselves invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby; and (b) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, all portions of any
paragraph of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable and to give effect to
Section 14 hereof.
 
17. Amendment and Waiver.  No supplement, modification, amendment, or
cancellation of this Agreement shall be binding unless executed in writing by
the parties hereto.  No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.
 
18. Notice.  Except as otherwise provided herein, any notice or demand which, by
the provisions hereof, is required or which may be given to or served upon the
parties hereto shall be in writing and, if by telegram, telecopy or telex, shall
be deemed to have been validly served, given or delivered when sent, if by
overnight delivery, courier or personal delivery, shall be deemed to have been
validly served, given or delivered upon actual delivery and, if mailed, shall be
deemed to have been validly served, given or delivered two (2) business days
after deposit in the United States mail, as registered or certified mail, with
proper postage prepaid and addressed to the party or parties to be notified at
the addresses set forth on the signature page of this Agreement (or such other
address(es) as a party may designate for itself by like notice).  If to the
Company, notices and demands shall be delivered to the attention of the
Secretary of the Company.
 
19. Governing Law.  This Agreement shall be construed in accordance with the
laws of the State of Nevada, without giving effect to the principles of
conflicts of law thereof.
 
 
 
6

--------------------------------------------------------------------------------

 
 
20. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute but one and the same Agreement.  Only one such
counterpart need be produced to evidence the existence of this Agreement.
 
21. Headings.  The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction hereof.
 
22. Entire Agreement.  This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings and negotiations, written and oral, between the
parties with respect to the subject matter of this Agreement; provided, however,
that this Agreement is a supplement to and in furtherance of the Company’s
certificate of incorporation, the Company’s bylaws and any applicable law, and
shall not be deemed a substitute therefor, and does not diminish or abrogate any
rights of Director thereunder.
 


 
[Remainder of Page Intentionally Left Blank - Signature Pages to Follow]
 
 
 
7

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have entered into this Agreement
effective as of the date first above written.
 

 
COMPANY
         
VICTORY ELECTRONIC CIGARETTES CORPORATION
         
 
By:
/s/ Brent David Willis     Name:  Brent David Willis      Title:  CEO           
  DIRECTOR             /s/ Elliot B. Maisel    
Signature of Director
           
Elliot B. Maisel   
   
Print or Type Name of Director
         

 
 
 
8

--------------------------------------------------------------------------------

 